DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The claim feature of “determining an interrupted sort instruction, extracting metadata of the processor, using the metadata in re-executing the instruction to resume forward processing of the instruction from where the instruction was interrupted, wherein the metadata includes information about input lists to the interrupted sort instruction” as required by independent claims 1, 11 and 16. An example of claimed sort instruction can be found as illustrated in fig. 3. The operation of claimed metadata to the sort instructions can be found from illustration of figs. 10-11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182